Citation Nr: 0921981	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-10 962	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1954 to January 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco RO in September 2006 (denied service 
connection for PTSD and granting service connection and a 10 
percent rating for bilateral hearing loss) and in October 
2007 (denying service connection for thyroid and prostate 
disorders).  In June 2008, the Veteran withdrew his previous 
request for a hearing.  The claim pertaining to service 
connection for PTSD has been recharacterized to encompass 
other psychiatric diagnoses (which will be explained in the 
remand below)..

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of entitlement to service connection for a 
psychiatric disorder and to a rating in excess of 10 percent 
for hearing loss are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  A thyroid disorder was first manifested many years after 
the Veteran's discharge from active duty; there is no 
competent evidence that suggests such disability might be 
related to his service.  

2.  A prostate disorder was first manifested many years after 
the Veteran's discharge from active duty; there is no 
competent evidence that suggests such disability might be 
related his service.




CONCLUSIONS OF LAW

1.  Service connection for a thyroid disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for a prostate disorder is not 
warranted.  .  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

December 2005, February 2006, April 2006, and May 2007 
letters (prior to the RO's initial adjudication of the 
claims) informed the Veteran of evidence and information 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He was also provided notice 
mandated by Dingess.  

The Veteran's service treatment records (STRs) are not 
associated with his claims files.  It was determined that 
these records were lost due to fire.  The Veteran was 
informed of the loss and asked to provide identifying 
information to enable an alternate source records search.  He 
did not respond; he has not alleged he received treatment for 
thyroid or prostate disorders in service.  The RO has 
obtained all pertinent/identified records that could be 
obtained, and all pertinent evidence constructively of record 
(VA records) has been secured.  The Board has also considered 
whether a VA examination to secure nexus opinions is 
necessary.  As there is no evidence of a prostate or thyroid 
disorder in service (and Veteran has not alleged these 
disabilities started in service), no evidence of these 
disabilities until many years after his discharge from 
service, and no evidence suggested that they might be related 
to service, a VA examinations to determine whether there is a 
nexus between these claimed disabilities and the Veteran's 
service is not necessary.  38 C.F.R. § 3.159(c)(4).  Without 
any evidence or suggestion of pertinent event; injury, or 
disease in service, even the low threshold standard as to 
when a VA examination is necessary outline by the Court in 
McLendon v. Nicholson, 20 Vet App 79 (2006) is not shown.  
VA's duty to assist is met.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may be granted 
under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is 
related to an event in service.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

As noted, the Veteran's STRs are unavailable.  Under these 
circumstances VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The Veteran has not 
identified (or alleged) any treatment for a thyroid or 
prostate disorder in service; so there are no alternate 
source treatment records to be sought.  

(a) Thyroid Disorder

An October 2004 chest X-ray revealed a small mass in the area 
of the Veteran's thyroid.  A December 2004 VA CT scan report 
confirmed the presence of a thyroid mass on the left side.  
In January 2005, an ultrasound of his thyroid revealed two 
nodules and a lesion.  A May 2005 note reported the findings 
of a prior CT scan and ultrasound of the thyroid, and noted 
the Veteran did not have a history of thyroid problems.  The 
assessment was a history of thyroid and possible parathyroid 
nodule and primary hyperparathyroidism.  A July 2005 
endocrine note shows that a parathyroid scan was negative and 
that the Veteran missed his appointment for a biopsy.  The 
assessment was 3 cm thyroid nodules in euthyroid patient; 
primary hyperparathyroidism, diagnosed on the basis of 
hypercalcemia, nonsupressed PTH and hypercalcemia.  In August 
2005 and January 2008, fine needle aspirations of the thyroid 
nodules were performed.  A March 2008 history and physical 
note indicates fine needle aspirations showed evidence of 
parathyroid cells with possible malignancy.  April 2008 
records show he underwent a parathyroidectomy and that 
following the surgery the assessment was stable thyroid 
nodules, and parathyroid adenoma status post right superior 
parathyroidectomy.  There was no discernable change in his 
symptoms.  

As was noted above, the Veteran's STRs are not available.  
However, he has not alleged he had complaints of, or received 
treatment for, a thyroid disorder in service.  Consequently, 
there is no basis for finding (and awarding service 
connection on the basis) that such disability became manifest 
in service, and has persisted since.  Furthermore, there is 
no competent evidence in the record that suggests that the 
thyroid abnormalities first clinically noted in October 2004 
(about 48 years after the Veteran's discharge from service) 
are in any way related to the his military service.  Notably, 
a lengthy time interval between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that such disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  

The Veteran asserts that a thyroid disorder should be service 
connected.  His theory of entitlement to such benefit is not 
evident; he has not alleged any specific basis for finding a 
nexus between his thyroid disabilities and his military 
service.  As there is no evidentiary support for a finding of 
a nexus between any current thyroid disorder and the 
Veteran's service, the preponderance of the evidence is 
against this claim.  Therefore, the benefit of the doubt 
doctrine does not apply; the claim must be denied.  

(b) Prostate Disorder

An August 2006 VA treatment record notes the Veteran's 
prostate was slightly enlarged.  It was noted he that had 
elevated PSA (prostate specific antigen) since February 2003 
with no symptoms of BPH (benign prostate hypertrophy), 
malignancy, or prostatitis.  A follow-up with urology was 
recommended.  A September 2006 urology note reveals the 
Veteran was seen for evaluation of elevated PSA.  He 
complained of inability to hold his urine.  Rectal 
examination revealed a left nodule.  The assessments included 
elevated PSA and nodule.  An April 2007 urology note 
indicated he had a history of an elevated PSA with an 
abnormal digital rectal examination.  It was determined that 
he no longer had a nodule, and that his PSA was within normal 
limits.  In February 2008, the Veteran underwent prostate 
biopsy due to continued elevated PSA levels; the preoperative 
diagnosis was rule out prostate cancer.  The biopsies 
revealed benign prostatic parenchyma.  

It is shown by the record that the Veteran has prostate 
abnormality, as biopsies have revealed benign prostatic 
parenchyma, and there have been findings of elevated PSA and 
a prostate nodule (that apparently resolved).  However, it is 
neither shown, nor alleged, that a prostate disorder was 
manifested in service.  Consequently, service connection for 
a prostate disorder on the basis that such became manifest in 
service, and persisted is not warranted.  

Furthermore there is no evidence that shows or suggests that 
any current prostate disorder is, or might be, related to the 
Veteran's service.  The earliest indication of a prostate 
problem shown by the record is February 2003, when PSA levels 
were first noted to be elevated.  (A nodule was noted a few 
years later.)  As was noted previously, a lengthy time 
interval between service and the initial postservice 
manifestation of a disability is of itself a factor for 
consideration against a finding that such disability is 
service connected.  See Maxson, supra.  The Veteran has not 
provided any medical support for his assertion that a 
prostate disorder should be service connected.  He has not 
proffered any plausible theory as to why there is a nexus 
between any current prostate abnormalities and his service, 
and none is suggested by the record.  The preponderance of 
the evidence is against this claim, Hence, the benefit of the 
doubt doctrine does not apply; the claim must be denied. 


ORDER

Service connection for a thyroid disorder is denied.

Service connection for a prostate disorder is denied.
REMAND

In January 2006, the Veteran filed a claim seeking service 
connection for PTSD. The September 2006 rating decision on 
appeal denied such claim.  VA treatment records show that in 
addition to any PTSD the Veteran has a diagnosis of major 
depressive disorder.  The RO has noted (but has not 
adjudicated a claim of service connection for) psychiatric 
diagnoses other than PTSD.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the Court held (in essence) that when a Veteran 
seeks service connection for a specific psychiatric 
diagnosis, and the record shows other co-existing psychiatric 
diagnoses, consideration of the Veteran's claim must be 
expanded to encompass the other psychiatric diagnoses 
(because symptoms for which he sought service connection 
could have been attributed to the co-existing psychiatric 
diagnoses).  

In written argument in May 2009, the Veteran's representative 
indicated that the Veteran had reported that his loss of 
hearing acuity had progressed in severity since he was last 
examined by VA in September 2007; he requested that the 
Veteran be re-examined.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO provide the Veteran 
appropriate notice under the VCAA (and 
provide him opportunity to respond); 
arrange for any necessary development of 
evidence; and then re-adjudicate his 
claim of service connection for a 
psychiatric disability to encompass 
consideration of service connection for 
all other (co-existing) psychiatric  
diagnoses.  

2.  The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss.  The Veteran's claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
report of the examination should include 
comment by the examiner regarding the 
functional impairment that results from 
the level of hearing loss shown.

3.  The RO should readjudicate the 
Veteran's claim pertaining to the rating 
of his hearing loss disability.  If 
either that claim or service connection 
for a psychiatric disability remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


